— Appeal from order, Supreme Court, New York County, entered May 12, 1975, unanimously dismissed, without costs and without disbursements, as academic. Order, Supreme Court, New York County, entered June 23, 1975, denying a motion for reargument (in reality a motion for renewal), unanimously affirmed. Respondent shall recover of appellant $40 costs and disbursements of this appeal. The plaintiff, a salesman, was hired to develop a robe trade for the defendant for which, it is conceded, he was to be paid 1% commission on all sales. He alleges, however, that he was also to be paid 3% of the annual profit realized from the new line of business. When his employment was terminated, he instituted this action for payment of his commission and share of the profits. The defendant-appellant’s motion is to the effect that there should be a severance of the issues regarding liability and damages and a deferral of discovery as to the amount of damages. The motion for reargument contains an additional affidavit by the former chief executive of the defendant, which makes it a motion for renewal. (See Siegel, Practice Commentaries, McKinney’s Cons Laws of NY CPLR 2221, p 157). However, the issues of damages and the nature of the employment agreement are intertwined, and given the liberal rules of discovery, the order appealed from should be affirmed. (See Allen v Crowell-Collier Pub. Co., 21 NY2d 403.) Concur— Markewich, J. P., Kupferman, Murphy, Nunez and Yesawich, JJ.